J-S81029-16

                                  2017 Pa. Super. 403



 COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellee

                        v.

 STEPHEN MACKEY

                             Appellant                  No. 1460 EDA 2015


               Appeal from the Judgment of Sentence April 13, 2015
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0010023-2014


BEFORE: BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

OPINION BY MOULTON, J.:                            FILED DECEMBER 20, 2017

       Stephen Mackey appeals from the April 13, 2015 judgment of sentence

entered in the Court of Common Pleas of Philadelphia County following his

convictions for persons not to possess a firearm, carrying a firearm without a

license, and carrying a firearm on the public streets of Philadelphia.1 While

we acknowledge the significant challenges presented by the facts in this case,

we conclude that under controlling precedent the police lacked reasonable

suspicion to detain Mackey. Accordingly, we overturn the trial court’s denial

of Mackey’s motion to suppress and vacate the judgment of sentence.




____________________________________________


       *   Former Justice specially assigned to the Superior Court.

       1   18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), and 6108, respectively.
J-S81029-16



      This case involves a recurring scenario – the police receive an

anonymous tip that a person matching a particular description in a particular

location is carrying a firearm. When such a tip appears to raise a legitimate

concern for public safety, the police have a manifest obligation to treat it

seriously. As Judge Bowes aptly notes in her concurring opinion, “‘[i]t would

have been poor police work indeed’ for the officers to simply ignore the tip

just because possession of a firearm is not per se illegal.      Conc. Op. at 5

(quoting Terry v. Ohio, 392 U.S. 1, 23 (1968). At the same time, in light of

the tipster’s cloak of anonymity, the police must also account for the possibility

that the tip is either in error or, worse, a sham designed to cause trouble for

a person who is not carrying a weapon. In responding to such a tip, therefore,

as in countless other recurring situations, the police must balance their

obligation to protect the public from danger with their constitutional duty to

respect the rights of all citizens.      Striking that balance is particularly

challenging when the safety concern, while significant, is based not on police

observations but solely on the unverified allegations of a person who cannot

be held to account if those allegations prove false.

      The essential facts in this case, developed at a hearing on Mackey’s

motion to suppress, are largely undisputed. Philadelphia Police Officer Marcus

O’Shaughnessy testified that on July 23, 2014, while on routine patrol, he

received a radio call for a “person with a gun” aboard the Route 3 SEPTA bus,

number 8323, traveling eastbound on Cecil B. Moore Avenue. According to

the call, the suspect was described as “a black male wearing a white T-shirt

                                      -2-
J-S81029-16



and a flowered hat.” N.T., 2/9/15, at 10. Officer O’Shaughnessy, along with

another officer, found, stopped, and boarded the bus within two minutes of

receiving the radio call. The trial court described what happened on the bus

as follows:

                Officer O'Shaughnessy entered the bus, which was
         filled with 50 to 60 passengers, and he immediately
         observed [Mackey] wearing a pink-and-green-flowered hat
         and a shirt that was white on the back and black on the
         front.2 (See N.T. 02/09/15, pp. 5-12, 16-17).
              2   Officer O’Shaughnessy described the flowered hat
                  as extremely distinctive in that it was a “bucket”
                  hat patterned with pink and green flowers. (See
                  N.T. 02/09/15, p. 17).

                Officer O’Shaughnessy testified that he drew his
         firearm and commanded that [Mackey] show his hands;
         [Mackey] complied. He described [Mackey] as sitting up
         straight, while all the other passengers were leaning away
         and trying to duck for cover. [Mackey] was then handcuffed
         and led off the bus for passenger as well as officer safety.
         [Mackey] denied having any weapons; however, as he was
         being led off the bus, [Mackey] was not walking normally,
         he was “waddling”.        Officer O’Shaughnessy observed
         [Mackey] waddling for 20 to 25 feet. He testified that in his
         experience as an officer, he believed that [Mackey] was
         trying to keep a gun from falling out of his loose-fitting
         pants. Officer O’Shaughnessy then frisked [Mackey] and
         felt the gun, which he recovered from [Mackey’s] waistband.
         The gun, which was loaded, was secured under property
         receipt. The entire incident took less than five (5) minutes.
         (See N.T. 02/09/15, pp. 12-17).

Trial Court Opinion, 12/24/15, at 2-3 (“1925(a) Op.”) (some internal citations

omitted).

      The trial court denied the motion to suppress, concluding that Officer

O’Shaughnessy had properly removed Mackey from the bus out of a concern


                                       -3-
J-S81029-16



for public safety and that, based on a combination of the detailed tip, Mackey’s

response to the officer drawing and pointing his service weapon, and Mackey’s

“waddling” off the bus, the officer had reasonable suspicion to frisk Mackey

for weapons. 1925(a) Op. at 6. Mackey proceeded to a non-jury trial on

stipulated facts, after which the trial court convicted him of the offenses listed

above. On April 13, 2015, following a pre-sentence investigation, the trial

court sentenced Mackey to 2 to 5 years’ incarceration, followed by 3 years’

probation on the conviction for persons not to possess a firearm. The court

imposed no further penalty on the remaining convictions.            Mackey filed a

timely notice of appeal on May 11, 2015.

      Mackey raises the following issues on appeal:

      A. Did law enforcement detain . . . Mackey without the required
         reasonable suspicion?

      B. Did law enforcement subject           .   .   .   Mackey   to   a
         constitutionally infirm frisk?

Mackey’s Br. at 2 (full capitalization and suggested answers omitted).

      In reviewing the denial of a suppression motion, our role is to determine:

         whether the suppression court’s factual findings are
         supported by the record and whether the legal conclusions
         drawn from those facts are correct.            Because the
         Commonwealth prevailed before the suppression court, we
         may consider only the evidence of the Commonwealth and
         so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the suppression court’s factual findings are
         supported by the record, we are bound by these findings
         and may reverse only if the court’s legal conclusions are
         erroneous. Where, as here, the appeal of the determination
         of the suppression court turns on allegations of legal error,
         the suppression court’s legal conclusions are not binding on

                                      -4-
J-S81029-16


          an appellate court, whose duty it is to determine if the
          suppression court properly applied the law to the facts.
          Thus, the conclusions of law of the courts below are subject
          to our plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (internal quotations

and citations omitted).    Our scope of review is limited to the evidence

presented at the suppression hearing. In re L.J., 79 A.3d 1073, 1080 (Pa.

2013).

      Mackey first alleges that he was illegally detained because Officer

O’Shaughnessy lacked reasonable suspicion to believe Mackey was carrying a

weapon.     According to Mackey, at the moment of detention, Officer

O’Shaughnessy lacked reasonable suspicion to seize him because the officer

possessed only anonymous radio information that a person partially matching

Mackey’s appearance was armed, and the officer “did not observe any criminal

activity to corroborate the radio call.” Mackey’s Br. at 5, 10.

      The Commonwealth responds that “the totality of the circumstances

established reasonable suspicion to believe that criminal activity might be

afoot.”    Cmwlth.’s Br. at 8.      The Commonwealth notes that Officer

O’Shaughnessy received a detailed tip that described Mackey’s appearance,

as well as information that he was on a specific bus headed eastbound on Cecil

B. Moore Avenue. Id. In addition to the tip, the Commonwealth relies on

Mackey’s “unusual” behavior when Officer O’Shaughnessy drew his service

weapon and Mackey’s “waddling” off the bus in support of its claim that the

officer reasonably believed Mackey was carrying a weapon. Id. at 9.



                                     -5-
J-S81029-16



       The investigation of possible criminal activity invariably brings police

officers in contact with members of the public.               Depending on the

circumstances, a police-citizen encounter may implicate the liberty and

privacy interests of the citizen as embodied in both the federal constitution,

see U.S. Const. art. IV,2 and our state constitution, see Pa. Const. art. I, §

8.3   The law recognizes three distinct levels of interaction between police

officers and citizens: (1) a mere encounter; (2) an investigative detention,

often described as a Terry stop, see Terry v. Ohio, 392 U.S. 1 (1968); and

(3) a custodial detention. See Commonwealth v. Jones, 874 A.2d 108, 116

(Pa.Super. 2005).



____________________________________________


       2   The Fourth Amendment to the United States Constitution provides:

            The right of the people to be secure in their persons, houses,
            papers, and effects, against unreasonable searches and
            seizures, shall not be violated, and no Warrants shall issue,
            but upon probable cause, supported by Oath or affirmation,
            and particularly describing the place to be searched, and the
            persons or things to be seized.

       3 Our Supreme Court has held that “the Fourth Amendment [of the
United States Constitution] and Article I, [Section] 8 [of the Pennsylvania
Constitution] are coterminous for Terry [v. Ohio, 392 U.S. 1 (1968)]
purposes.” Commonwealth v. Chase, 960 A.2d 108, 118 (Pa. 2008). Article
I, Section 8 of the Pennsylvania Constitution provides:

            The people shall be secure in their persons, houses, papers
            and possessions from unreasonable searches and seizures,
            and no warrant to search any place or to seize any person
            or things shall issue without describing them as nearly as
            may be, nor without probable cause, supported by oath or
            affirmation subscribed to by the affiant.

                                           -6-
J-S81029-16



      “A mere encounter can be any formal or informal interaction between

an officer and a citizen, but will normally be an inquiry by the officer of a

citizen. The hallmark of this interaction is that it carries no official compulsion

to stop or respond,” Commonwealth v. DeHart, 745 A.2d 633, 636

(Pa.Super. 2000) (internal citations and quotations omitted), and therefore

need not be justified by any level of police suspicion. Commonwealth v.

Polo, 759 A.2d 372, 375 (Pa. 2000).

      “In contrast, an ‘investigative detention’ . . . carries an official

compulsion to stop and respond . . . . Since this interaction has elements of

official compulsion it requires reasonable suspicion of unlawful activity.”

DeHart, 745 A.2d at 636. In addition, while reasonable suspicion of unlawful

activity is sufficient to justify a forcible stop, it does not necessarily justify a

frisk for weapons.     See Commonwealth v. Davis, 102 A.3d 996, 999

(Pa.Super. 2014) (“A Terry frisk is a type of investigative detention requiring

reasonable suspicion that criminal activity is afoot and that the individual

whose suspicious behavior he is investigating at close range is armed and

presently dangerous to the officer or to others.”) (internal quotation marks

omitted, emphasis added).       Only when the officer reasonably believes the

suspect may be armed and dangerous is a weapons frisk appropriate. See

Commonwealth v. Pinney, 378 A.2d 293, 296 (Pa. 1977) (“[I]n the case of

a self-protective search for weapons, a police officer must be able to point to

particular facts from which he could reasonably infer that the individual was

armed and dangerous.”).

                                       -7-
J-S81029-16



       Finally, “a custodial detention occurs when the nature, duration and

conditions of an investigative detention become so coercive as to be,

practically speaking, the functional equivalent of an arrest.”    DeHart, 745
A.2d at 636. This level of interaction requires that the police have probable

cause to believe that the person so detained has committed or is committing

a crime.    See Commonwealth v. Ellis, 662 A.2d 1043, 1047 (Pa. 1995)

(citing Dunaway v. New York, 442 U.S. 200 (1979)).

       The parties agree that Mackey’s seizure was an investigative detention.

Thus, the central issue is whether Officer O’Shaughnessy possessed the

necessary “reasonable suspicion” to detain Mackey at the time that detention

commenced.4

       Preliminarily, however, we must determine at what point Mackey was

detained.5 See Commonwealth v. Riley, 715 A.2d 1131, 1135 (Pa.Super.

1998) (citing Terry, 392 U.S. 1) (noting that reasonable suspicion analysis

examines circumstances when stop began).         Determining that point with

precision is crucial to the constitutional analysis because the police must have

reasonable suspicion at the moment of detention; information developed

____________________________________________


       4If the officer had reasonable suspicion for the initial detention, he
would also have had reasonable suspicion to frisk Mackey for weapons, given
that the tip alleged Mackey possessed a firearm.

       5The trial court’s opinion does not specify the point at which Mackey
was detained. And while the parties agree that the interaction between Officer
O’Shaughnessy and Mackey at some point became an investigative detention,
see Mackey’s Br. at 6; Cmwlth.’s Br. at 6, they do not agree precisely when
that occurred.

                                           -8-
J-S81029-16



after a police-citizen encounter moves from consensual to coercive cannot be

used to justify the detention. See Florida v. J.L., 529 U.S. 266, 271 (2000)

(“[T]he reasonableness of official suspicion must be measured by what the

officers knew before they conducted their search.”); Commonwealth v.

Wiley, 858 A.2d 1191, 1197 (Pa.Super. 2004).

     An investigative detention “constitutes a seizure of a person and

activates the protections of the Fourth Amendment.”     Commonwealth v.

Lewis, 636 A.2d 619, 622-23 (Pa. 1994). To determine whether and when a

seizure has occurred, we employ “an objective test entailing a determination

of whether, in view of all surrounding circumstances, a reasonable person

would have believed that he was free to leave.”         Commonwealth v.

Strickler, 757 A.2d 884, 889 (Pa. 2000) (citations omitted). “In evaluating

the circumstances, the focus is directed toward whether, by means of physical

force or show of authority, the citizen-subject’s movement has in some way

been restrained . . . . In making this determination, courts must apply the

totality-of-the-circumstances approach, with no single factor dictating the

ultimate conclusion as to whether a seizure has occurred.” Id. at 890.

     Officer O’Shaughnessy testified that upon entering the bus, he

immediately identified Mackey based on the radio description and then drew

his service weapon and pointed it at Mackey while ordering Mackey to show




                                    -9-
J-S81029-16



his hands.6 N.T. at 14-15. At that moment – when the officer pointed his

weapon at Mackey and ordered him to show his hands – Mackey was

detained.7 Under these circumstances, a reasonable person would not feel
____________________________________________


       6Officer O’Shaughnessy testified on direct examination as to his actions
after boarding the bus:

           Q:    Officer, what happened when you entered the bus?

           A:    As soon as I got on the bus, going down the aisles –
                 the entire bus was full. Towards the back of the bus,
                 on the left hand side, right by the back door, I saw
                 [Mackey] who, at the time, was wearing a flowered
                 hat described in the radio call. The radio call said a
                 white T-shirt. [Mackey’s] shirt was white on the back,
                 black on the front, similar to the one he’s wearing
                 today, if not the same one. As I am walking down the
                 aisle, I draw my gun to make sure that he didn’t draw
                 his, if he decided to pull it. This is a crowded bus. I
                 don’t want anything to happen.

           Q:    Okay. Approximately how much time did it take you
                 to reach [Mackey] at the time?

           A:    Seconds.

           Q:    Okay. And what happened when you did come into
                 contact with [Mackey]?

           A:    While walking down the aisle, I had my weapon
                 pointed at him, told him to show me his hands. He
                 placed his hands up. Once I got closer to him, I asked
                 him to put his hands behind his back so that I could
                 handcuff him for safety of the other passengers.

N.T. at 14-15.
       7In his brief, Mackey also suggests in passing that he was detained even
earlier, when Officer O’Shaughnessy stopped the bus on Cecil B. Moore
Avenue. Mackey Br. at 8. In light of our conclusion that Mackey was detained
when the officer raised his service weapon and ordered Mackey to show his
hands, and that the officer lacked reasonable suspicion for that detention, we
need not consider this undeveloped argument.

                                          - 10 -
J-S81029-16



free to leave or otherwise terminate the encounter. See United States v.

Mendenhall, 446 U.S. 544, 554 (1980) (listing “examples of circumstances

that might indicate a seizure,” including “the display of a weapon by an officer

. . . or the use of language or tone of voice indicating that compliance with

the officer’s request might be compelled.”).

      The Commonwealth does not appear to disagree that Mackey was

detained once the officer ordered him to put his hands in the air. Instead, it

recasts the scene on the bus as follows:       Officer O’Shaughnessy drew his

weapon as soon as he boarded the bus, observed that “everyone on the bus

except for [Mackey] ducked [while Mackey] stared straight at the officer,” and

then ordered Mackey to raise his hands.          Cmwlth.’s Br. at 8-9.      The

Commonwealth draws this time line in order to include Mackey’s unique

response to the drawn service weapon as part of the quantum of evidence

that it claims gave Officer O’Shaughnessy the reasonable suspicion needed to

justify what it describes as the subsequent seizure of Mackey. The chief flaw

in this argument is that the Commonwealth’s description of the sequence of

events on the bus is not supported by the record. While the Commonwealth

is entitled to all “reasonable inferences drawn from the facts in light of the

officer’s experience,” Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa. 2011),

its assertion here is supported neither by the suppression hearing testimony

nor by the trial court’s findings of fact. As both Officer Shaughnessy testified

and the trial court found, the officer pointed his weapon at Mackey and ordered




                                     - 11 -
J-S81029-16



him to raise his hands as soon as he located Mackey on the bus. Mackey’s

unique reaction followed, rather than preceded, the seizure.

      Next,   we   must    determine    whether    Officer   O’Shaughnessy     had

reasonable suspicion to detain Mackey when he drew his service weapon and

ordered Mackey to show his hands. An officer may stop and briefly detain a

person for investigatory purposes when that officer has “reasonable suspicion,

based on specific and articulable facts, that criminal activity may be afoot.”

Commonwealth v. Allen, 725 A.2d 737, 740 (Pa. 1999).                         “[T]he

fundamental inquiry is an objective one, namely, whether the facts available

to the officer at the moment of the intrusion warrant a man of reasonable

caution in the belief that the action taken was appropriate.” Commonwealth

v. Gray, 784 A.2d 137, 142 (Pa.Super. 2001) (citation omitted). We must

consider the totality of the circumstances, including such factors as “tips, the

reliability of the informants, time, location, and suspicious activity.” Id. (citing

Commonwealth v. Freeman, 757 A.2d 903, 908 (Pa. 2000)).                   As noted

above, however, the relevant “totality” of circumstances does not include

events that occurred after the seizure was effectuated. For this reason, we

may not consider either Mackey’s reaction to the drawn gun or his “waddling”

off the bus in an apparent attempt to keep a weapon from slipping down his

pants. Because both events occurred after the seizure, neither is relevant to

the reasonable suspicion analysis.

      Where an investigative detention is based on an anonymous tip, “we

must determine whether under the totality of the circumstances the

                                       - 12 -
J-S81029-16



informant’s tip established the necessary reasonable suspicion that criminal

activity was afoot.”      Commonwealth v. Martin, 705 A.2d 887, 892

(Pa.Super. 1997) (quoting Alabama v. White, 496 U.S. 325 (1990)). The

veracity and reliability of anonymous tips are particularly difficult for the police

to evaluate. See White, 496 U.S. at 325. Unlike trusted (or at least tested)

informants or members of the public not concealing their identity, anonymous

tipsters know they cannot be held to account for false allegations.            See

Florida v. J.L., 529 U.S. 266, 270 (2000). In addition, they often fail to

reveal the basis for their alleged knowledge and are generally unavailable to

answer follow-up questions from police. See White, 496 U.S. at 329 (citing

Illinois v. Gates, 462 U.S. 213, 237 (1983)).

      The United States Supreme Court has made clear that an anonymous

tip that a particular person in a particular location is carrying a firearm does

not, by itself, establish reasonable suspicion for an investigative detention.

J.L., 529 U.S. at 274. In J.L., police received an anonymous tip that a “young

black male standing at a particular bus stop and wearing a plaid shirt was

carrying a gun.” Id. at 268. Two officers responded to the call and, about six

minutes later, arrived at the bus stop to find three black males. Id. One of

the males, J.L., was wearing a plaid shirt. Id. “Apart from the tip, the officers

had no reason to suspect any of the three of illegal conduct.”         Id. Acting

solely on the anonymous tip and matching description, officers ordered J.L. to

“put his hands on the bus stop, frisked him, and seized a gun from J.L.’s

pocket.” Id.

                                      - 13 -
J-S81029-16



       Recognizing that “an anonymous tip alone seldom demonstrates the

informant’s basis of knowledge or veracity,” the J.L. Court analyzed whether

the tip contained “sufficient indicia of reliability to provide reasonable

suspicion to make the investigatory stop.” Id. at 270 (quoting White, 496
U.S. at 327, 329).        The Court unanimously held that the officers lacked

reasonable suspicion based on the anonymous tip:

              The tip in the instant case lacked the moderate indicia of
       reliability present in White[8] and essential to the Court's
       decision in that case. The anonymous call concerning J.L.
       provided no predictive information and therefore left the police
       without means to test the informant’s knowledge or credibility.
       That the allegation about the gun turned out to be correct does
       not suggest that the officers, prior to the frisks, had a
       reasonable basis for suspecting J.L. of engaging in unlawful
       conduct: The reasonableness of official suspicion must be
       measured by what the officers knew before they conducted
       their search. All the police had to go on in this case was the
       bare report of an unknown, unaccountable informant who
       neither explained how he knew about the gun nor supplied any
       basis for believing he had inside information about J.L. If
       White was a close case on the reliability of anonymous tips,
       this one surely falls on the other side of the line.

Id. at 271.




____________________________________________


       8In White, the anonymous tipster provided police information about
the appellant’s appearance, her vehicle, her starting location and destination,
the time appellant would leave, and the route the appellant would take. 496
U.S. at 327, 331. The United States Supreme Court held that, while the facts
presented a “close case,” the information provided indicia of reliability because
“only a small number of people are generally privy to a person’s itinerary.”
Id. at 332. However, the White Court emphasized that the “reliability of the
informer’s allegations” was the result of “independent corroboration by the
police of significant aspects of the informer’s predictions.” Id.

                                          - 14 -
J-S81029-16



      Three years prior to J.L., the Pennsylvania Supreme Court reached the

same conclusion announced by the J.L. Court — police lack reasonable

suspicion where an anonymous tip merely provides a description and the

location of a person who the tipster claims is armed. See Commonwealth

v. Jackson, 698 A.2d 571 (Pa. 1997). In Jackson, an officer received a radio

report “of a man in green jacket carrying a gun” in a specific location.

Jackson, 698 A.2d at 572. The officer responded within two minutes, finding

Jackson, who was wearing a green jacket, amongst a group of people. Id.

The officer immediately frisked Jackson and did not find a gun, but did find a

small key box that contained packets of cocaine. Id.

      The Jackson Court concluded that the officer lacked reasonable

suspicion to stop and frisk Jackson, noting that “[w]hen . . . the underlying

source of the police department’s information is an anonymous telephone call,

. . . the tip should be treated with particular suspicion.” Id. at 575. The Court

adopted the following reasoning from its earlier plurality opinion in

Commonwealth v. Hawkins, 692 A.2d 1068 (Pa. 1997):

         The fact that the subject of the call was alleged to be
         carrying a gun, of course, is merely another allegation, and
         it supplies no reliability where there was none before. And
         since there is no gun exception to the Terry requirement
         for reasonable suspicion of criminal activity, in the typical
         anonymous caller situation, the police will need an
         independent basis to establish the requisite suspicion.

Id. (quoting Hawkins, 692 A.2d at 1070). Thus, “the police must establish

that they have a reasonable suspicion that the individual is involved in, or

about to commit a crime. If the tip contains sufficient information, the police

                                     - 15 -
J-S81029-16



can do this by corroborating sufficient details of the tip. Otherwise, the police

must investigate further by means not constituting a search and seizure.” Id.

      Our decision today is controlled by the decision of the United States

Supreme Court in J.L., as well as by our Supreme Court’s decision in Jackson.

The facts in J.L. and this case are nearly indistinguishable — the only

difference being that Mackey was traveling on a bus whereas the suspect in

J.L. was standing at a bus stop.           Like the officers in J.L., Officer

O’Shaughnessy stopped Mackey within minutes of receiving the radio call,

based on the matching appearance and location.         Like the officers in J.L.,

Officer O’Shaughnessy seized his suspect on arrival, without developing any

support for the tipster’s assertion that the suspect was armed. Further, both

anonymous tips reported only that the person in question was armed — there

was no suggestion that either suspect was carrying a firearm without a license

or was otherwise involved in or about to commit a crime. See 18 Pa.C.S. §§

6105(a)(1), 6106(a)(1), 6108. Indeed, in neither case did the officers on the

scene observe any signs of distress from others in the vicinity. In sum, in this

case as in J.L., “[a]ll the police had to go on . . . was the bare report of an

unknown, unaccountable informant who neither explained how he knew about

the gun nor supplied any basis for believing he had inside information about

[the suspect.]” J.L., 529 U.S. at 271. Absent any independent information

to corroborate the anonymous tip, we conclude that Officer O’Shaughnessy

lacked reasonable suspicion to seize Mackey and, therefore, the gun recovered

should have been suppressed as the fruit of an illegal seizure.

                                     - 16 -
J-S81029-16



      In its opinion, the trial court relied heavily on the officer’s confirmation

of Mackey’s precise location and distinctive flowered hat as corroboration for

the anonymous tip. 1925(a) Op. at 6. This conclusion, however, is directly

contrary to the decision in J.L. Like the tip in J.L., the anonymous tip here

only described Mackey’s appearance and current location — it provided no

predictions of future behavior of any kind that police officers could have

corroborated through observation, let alone any allegations of future criminal

activity. See White, 496 U.S. at 332 (noting that a “caller’s ability to predict

. . . future behavior . . . demonstrate[s] inside information [and] a special

familiarity with [appellant’s] affairs . . . . [I]t is reasonable for police to believe

that a person with access to such information is likely to also have access to

reliable information about that individual’s illegal activities.”) (emphasis in

original). As in J.L., the information provided did not include any indicia of

reliability in the tip — the only details police could corroborate were Mackey’s

location and his appearance. See J.L., 529 U.S. at 271; see also Jackson,
698 A.2d at 574 (“[T]he only detail that the police were able to corroborate in

this case was the fact that appellant was at the location described, and that

he was wearing a green jacket.”).         Officer O’Shaughnessy could not have

known “whether the information [from the radio call] was reliable . . . . [or

merely] a prank call.” Hawkins, 692 A.2d at 1070. Thus, in order to lawfully

seize Mackey, Officer O’Shaughnessy needed to corroborate the anonymous

tip through further observation.




                                        - 17 -
J-S81029-16



       Despite the lack of independent corroboration, the trial court concluded

that the totality of the circumstances provided Officer O’Shaughnessy with

reasonable suspicion that Mackey was armed. 1925(a) Op. at 6. The court

found reasonable suspicion based on the combination of the anonymous tip,

Mackey’s “unusual” behavior, his “waddling” off the bus, and his travel

through a high-crime area.9 Id. We disagree.

       As noted above, the relevant inquiry is whether an officer possesses

reasonable suspicion of criminal activity before initiating the detention. J.L.,
529 U.S. at 271; Riley, 715 A.2d at 1135. While experience teaches that the

reality of these encounters often does not yield sharp constitutional lines, the

prescribed constitutional analysis demands that at the moment an encounter

moves from a consensual “mere encounter” to an investigative detention,

police must already have the requisite reasonable suspicion to support that

detention – reasonable suspicion cannot be based on information discovered

after the detention has begun. J.L., 529 U.S. at 271; see also Wiley, 858
A.2d at 1197 (holding that anonymous tipster’s post-detention revelation of

____________________________________________


       9   In its opinion, the trial court noted that:

            Officer O’Shaughnessy testified that in his seven years’
            experience as a police officer, he had made many arrests
            for violent crimes, including 25 for guns, and that 75 percent
            of arrests made in the area of 20th and Cecil B. Moore were
            for crimes of violence, and thus it is known as a high violent
            crime area. (See N.T. 02/09/15, pp. 7-9).

1925(a) Op. at 2 n.1.



                                          - 18 -
J-S81029-16



identity to police could not be considered in reasonable suspicion analysis). A

trial court must identify this moment to frame its analysis of the

constitutionality of police conduct. Here, the officer’s observations after the

detention began, such as Mackey’s behavior in response to having a weapon

pointed at him10 and his “waddling” when exiting the bus, cannot establish

that reasonable suspicion existed at the earlier moment of seizure. Officer

O’Shaughnessy needed reasonable suspicion that Mackey was committing a

crime before initiating the detention, which the anonymous tip alone failed to

provide.11



____________________________________________


        In its brief, the Commonwealth relies heavily on the fact that Mackey
       10

responded differently than did the other passengers when Officer
O’Shaughnessy drew his weapon. See Cmwlth.’s Br. at 8-9. However, as
discussed above, we cannot consider Mackey’s reaction in the reasonable
suspicion analysis because that occurred after the detention began – Mackey
was clearly seized at the moment Officer O’Shaughnessy pointed his weapon
at Mackey. Cf. In re D.M., 781 A.2d 1161, 1164 (holding that requisite cause
is measured “at the time [police] initially approach[] the [suspect]” and
suspect’s flight after seizure cannot be used in reasonable suspicion calculus).
Indeed, Mackey’s distinctive reaction might well have been based on the fact
he, and not the other passengers, was being seized by the police.

       11It bears noting, as the United States Supreme Court did in J.L., that
the fact “[t]hat the allegation about the gun turned out to be correct does not
suggest that the officer[], prior to the frisk[], had a reasonable basis for
suspecting [the subject] of engaging in unlawful conduct.” J.L., 529 U.S. at
271. Courts reviewing motions to suppress must guard against the hindsight
bias occasioned by the fact that in each such case, the police turned out to be
right – the suspect did indeed possess the item (or other evidence of crime)
for which the police were searching. The set of circumstances for which our
constitutional protections may be more easily understood as valuable – when
the police turn out to be wrong in their suspicion that a particular person is
engaged in wrongdoing – most often do not result in litigation.

                                          - 19 -
J-S81029-16



      Further, while we recognize that a combination of facts may establish

reasonable suspicion, see Commonwealth v. Cook, 735 A.2d 673, 677 (Pa.

1999) (citing Terry v. Ohio, 392 U.S. 1, 22 (1968)), and a suspect’s location

in a high-crime area may be a factor supporting an officer’s reasonable

suspicion that criminal activity is afoot, Mackey’s travel through a high-crime

area on a bus does not change our analysis. This fact did not corroborate the

information in the anonymous tip and provided no information from which

Officer O’Shaughnessy could determine whether Mackey was carrying a

firearm, was committing a crime, or was about to commit a crime.           See

Commonwealth v. Ayala, 791 A.2d 1202, 1210 (Pa.Super. 2002) (“Our

caselaw is quite emphatic that an individual’s mere presence in a high crime

area is manifestly insufficient to justify a Terry stop.”).

      The Commonwealth’s final argument in support of affirmance centers on

an understandable concern for public safety. In particular, the Commonwealth

argues that Officer O’Shaughnessy’s actions were reasonable; it attempts to

distinguish J.L. by citing safety concerns, noting that officers had a “report

[that] described a man with a gun on a crowded public bus, an enclosed area

where every passenger was at risk.” Cmwlth.’s Br. at 9. While these public

safety concerns are palpable, we disagree that they render the officer’s actions

constitutional, as the United States Supreme Court rejected similar arguments

in J.L.

      There, the State of Florida, and the United States as amicus curiae,

advanced two related arguments. First, they argued that the Court should

                                      - 20 -
J-S81029-16



create a per se rule finding reasonable suspicion where “(1) an anonymous tip

provides a description of a particular person at a particular location illegally

carrying a concealed firearm, (2) police promptly verify the pertinent details

of the tip except the existence of the firearm, and (3) there are no factors that

cast doubt on the reliability of the tip.” J.L., 529 U.S. at 271. Second, they

argued that even where a tip is later to found to lack sufficient indicia of

reliability, the Court should recognize a public-safety-based “firearm

exception” to Terry and categorically allow a stop and frisk where a tip alleges

that a person is carrying an illegal firearm. Id. at 272.

      The J.L. Court rejected both of these arguments. With respect to the

per se rule, the Court concluded that an anonymous tip, in the context of

reasonable suspicion, requires not only an accurate description that allows for

identification but also information that shows “the tipster has knowledge of

concealed criminal activity.” Id. In response to the request that it recognize

some form of “firearm exception” to Terry, the Court declined, reasoning as

follows:

                 Firearms are dangerous, and extraordinary dangers
           sometimes justify unusual precautions.       Our decisions
           recognize the serious threat that armed criminals pose to
           public safety; Terry’s rule, which permits protective police
           searches on the basis of reasonable suspicion rather than
           demanding that officers meet the higher standard of
           probable cause, responds to this very concern. But an
           automatic firearm exception to our established
           reliability analysis would rove too far.          Such an
           exception would enable any person seeking to harass
           another to set in motion an intrusive, embarrassing
           police search of the targeted person simply by placing


                                      - 21 -
J-S81029-16


            an anonymous call falsely reporting the target's
            unlawful carriage of a gun. Nor could one securely
            confine such an exception to allegations involving firearms.
            Several Courts of Appeals have held it per se foreseeable for
            people carrying significant amounts of illegal drugs to be
            carrying guns as well. If police officers may properly
            conduct Terry frisks on the basis of bare-boned tips about
            guns, it would be reasonable to maintain under the above-
            cited decisions that the police should similarly have
            discretion to frisk based on bare-boned tips about narcotics.
            As we clarified when we made indicia of reliability critical in
            Adams and White, the Fourth Amendment is not so easily
            satisfied.

Id. at 272-273 (internal citations omitted, emphasis added); see also

Jackson, 698 A.2d at 575 (declining to create a “firearms exception” to Terry

under Pennsylvania law because the Pennsylvania Supreme Court “is not

empowered . . . to overrule Terry in favor of a lower standard of protection

under the state and federal constitutions”).12




____________________________________________


       12The dissent does not mention, let alone attempt to distinguish, the
Supreme Court’s decision in J.L. Instead, it castigates the opinion announcing
the judgment in Commonwealth v. Hawkins, 692 A.2d 1068 (Pa. 1997) for
failing to take seriously “the Commonwealth’s references to schoolyard
shootings and assassination of public figures as possible consequences if
Terry jurisprudence always required independent corroboration of ‘man with
gun’ anonymous tips,” Dissenting Op. at 1-2. Whatever the relevance of dicta
in a non-binding opinion to the future development of the law in this area, this
Court remains bound by the decisions of the United States Supreme Court.




                                          - 22 -
J-S81029-16


       While the J.L. Court rejected a categorical “firearms exception,” the

Court did not foreclose the possibility that certain types of public-safety

concerns13 could excuse the reliability requirement:

            The facts of this case do not require us to speculate about
            the circumstances under which the danger alleged in an
            anonymous tip might be so great as to justify a search even
            without a showing of reliability. We do not say, for example,
            that a report of a person carrying a bomb need bear the
            indicia of reliability we demand for a report of a
            person carrying a firearm before the police can
            constitutionally conduct a frisk.

J.L., 529 U.S. at 273-74 (emphasis added); see also City of Indianapolis

v. Edmond, 531 U.S. 32, 44 (2000) (noting that, with respect to

“circumstances that may justify a law enforcement checkpoint . . . the Fourth

Amendment would almost certainly permit an appropriately tailored roadblock

set up to thwart an imminent terrorist attack”). While the Commonwealth

correctly points out that the confined space of a bus presented the officer in

this case with a somewhat different and potentially more acute set of safety


____________________________________________


       13 The trial court’s decision was based in part on its belief that Officer
O’Shaughnessy’s decision to order Mackey off the bus was the officer’s only
reasonable alternative in light of the risk to public safety. 1925(a) Op. at 6
(“Given the tight, crowded quarters and obvious concern for public safety, the
officer reasonably removed [Mackey] from the bus.”). We acknowledge that
the result in this case, compelled by controlling authority from both the United
States Supreme Court and our Supreme Court, begs an important question:
What should a police officer do when confronted with the sort of anonymous
tip at issue here? The answer, also compelled by controlling authority, is to
conduct the additional investigation necessary to corroborate (or discount) the
tip’s allegation. See Jackson, 698 A.2d at 575 (“police must investigate
further by means not constituting a search and seizure”).



                                          - 23 -
J-S81029-16



concerns than did the bus stop in J.L., that difference appears to be one of

degree rather than kind.14 In any event, we decline to create an exception to

the well-established reliability requirement on these facts.15

       Judgment of sentence reversed.

       Judge Bowes joins this Opinion and files a Concurring Opinion.

       President Judge Emeritus Stevens files a Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2017



____________________________________________


       14 Here, as in J.L., the anonymous caller did not report that Mackey had
brandished the weapon, threatened its use, or even told another person that
he was carrying a concealed firearm. As the concurring opinion notes, and
“[a]s illustrated by the petition for allowance of appeal in [Commonwealth
v.] Hicks, [2017 WL 4351309 (Pa. 2017) (granting petition for allowance of
appeal)], the dangers posed by the mere presence of a firearm with respect
to Fourth Amendment analysis is a matter of dispute.” Conc. Op. at 7.
Nonetheless, given the close factual similarity of this case to J.L., and the fact
that the J.L. Court rejected public safety arguments almost identical to those
presented here, we are constrained to reverse. See also id. at 10.

        Mackey also argues that Officer O’Shaughnessy illegally frisked him.
       15

Mackey’s Br. at 10. While we agree with the Commonwealth that Mackey
waived this argument by failing to raise it before the suppression court, see
Commonwealth v. Collazo, 654 A.2d 1174, 1176 (Pa.Super. 1995), because
we have already determined that Officer O’Shaughnessy did not have
reasonable suspicion to seize Mackey, we need not address this issue.

                                          - 24 -